Citation Nr: 1709742	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-16 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the Army from August 1966 to July 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim to service connection for PTSD.

The Board has characterized the appeal with respect to service connection for PTSD broadly as a claim of service connection for any acquired psychiatric disorder, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a hearing before the undersigned in December
2016. A copy of the transcript is in the claims file and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim for service connection for an acquired psychiatric condition.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).


In April 2011, the Veteran attended an examination at the Tyler, Texas Community Based Outreach Clinic (CBOC). An examiner opined that the Veteran met DSM-IV criteria for PTSD. While the examiner provided no rationale used in making the diagnosis, in Cohen v. Brown, 10 Vet. App. 128, 140 (1997), the court held that mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken then into account in providing a PTSD diagnosis.

The Veteran subsequently attended a September 2011 VA examination. During this examination, the examiner opined that the Veteran's stressors did not meet the criteria for PTSD under DSM-IV. Nevertheless, there is an opinion on record establishing a diagnosis of PTSD. Although this diagnosis of PTSD was made before the Veteran submitted his claim before the Board, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filling a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency

Additionally, the Veteran attended a January 2014 VA examination. The examiner opined that the Veteran did not have a diagnosis of PTSD. Nevertheless, this diagnosis was made according to DSM-V criteria. Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's claim was certified to the Board on May 27, 2014 (i.e., before August 4, 2014), the DSM-IV remains applicable to this case.

Finally, the Veteran attended a December 2016 Board Hearing. During this hearing he testified that he is currently receiving treatment for depression and anxiety at the Dallas VA. These ongoing treatment records do not appear to be in the record. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claim.  The most recent VA treatment information of record is dated from September 21, 2012.  Ask the Veteran to provide a release for private treatment records obtain any records reported.  

2. Schedule the Veteran for a VA examination by a mental health professional or physician. The examiner must review the Veteran's complete claims file.

The examiner:

a) Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. In this regard, while the DSM-5 is being used in clinical settings, for cases certified to the Board prior to August 4, 2014, (such as the Veteran's), the diagnosis must be in accordance with the DSM-IV. See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V)).

b) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD.  If the examiner does not find that the Veteran meets the DSM-IV's criteria for PTSD, he or she should explain why in detail and explain why prior diagnoses are inappropriate.  If the examiner diagnoses the Veteran with PTSD under DSM-IV, he or she should identify the elements supporting the diagnosis and should provide an opinion as to whether the Veteran's PTSD is due to in-service stressors related to a fear of hostile military or terrorist activity.

c) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service. 
The examiner must provide the rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records. A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




